Citation Nr: 0920095	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-30 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from June 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Renal disease was first shown many years after service, 
and there is no competent evidence of any relationship to 
service, including to claimed exposure to hazardous gas.

2.  Chronic renal disease and other disorders necessitate 
regular assistance from another person to help with his 
personal care functions and protect him from the hazards of 
his daily environment.


CONCLUSIONS OF LAW

1.  Chronic renal disease was not incurred in or aggravated 
by active service, nor may renal disease or hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for special monthly pension based on a need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Chronic Renal Disease

Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in July 2006, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for kidney problems, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was advised of various types of lay, medical, 
and employment evidence that could substantiate the various 
elements of his service connection claim.  He was notified of 
presumptive service connection for certain conditions based 
on exposure to substances including mustard gas.  In 
addition, the Veteran was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although he was not provided with any 
other notice specific to his contention that kidney disease 
was caused by a trip to a "gas chamber" in service, in the 
statement of the case, he was informed that there was no 
evidence of exposure to a substance in a gas chamber in 
service, which provides sufficient information as to 
constitute actual knowledge that that essential element of 
his claim was missing.  Moreover, the claim was readjudicated 
in a supplemental statement of the case in August 2008.  
Thus, the Veteran received actual notice, and error did not 
effect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service VA 
treatment records.  Although VA treatment records indicate 
that he receives private treatment for his renal disease, he 
has not authorized the release of records of such treatment, 
and, in any event, the VA records and a statement from the 
private dialysis provider dated in June 2007 reported that 
they had been treating him since October 2005.  A VA medical 
examination or opinion is not required because there is no 
competent evidence indicating that renal disease was present 
within a year of separation fro m service, or that it was due 
to claimed in-service hazardous gas exposure.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he developed renal disease from 
going in and out of a "gas chamber" in service.  He states 
that the condition was dormant during service, and was not 
shown until about 1999, at which time he had been told by his 
doctor that the condition had been present for 20 years.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as calculi of the kidney and 
cardiovascular renal disease, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, a Veteran must show (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records do not show any complaints or 
abnormal findings pertaining to the kidneys.  The separation 
examination in April 1971 did not report any abnormal 
complaints or findings, and the Veteran's blood pressure was 
136/72.  Service treatment records do not contain any mention 
of exposure to hazardous gases.  

VA treatment records show that the Veteran was hospitalized 
in September 1995 following a severe beating.  The work-up 
for residuals included a computerized tomography (CT) scan 
which disclosed a renal cyst in the left kidney.  In June 
2003, it was noted that his renal function had worsened 
within the past 2 years.  An ultrasound disclosed one cyst in 
the right kidney and two cysts in the left kidney.  Both 
kidneys showed increased echogenicity.  In October 2004, he 
had chronic kidney disease.  He was noted to have a 
glomerular process associated with nephrotic range 
proteinuria but not very active urinary sediment.  It was 
noted that he had had heavy proteinuria since 1999.  On 
several occasion, such as in April 2005 and August 2005, his 
renal disease as thought to be secondary to focal segmental 
glomerulosclerosis (FSGS) or hypertensive nephrosclerosis.  
Subsequently, in September 2005, dialysis was begun.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

None of the medical records, including service treatment 
records, show a history of exposure to hazardous gases in 
service.  Routinely, soldiers are exposed briefly to tear 
gas, but there is no medical evidence that such exposure, or 
any other gas exposure, in service, caused the subsequent 
development of renal disease.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

In this case, the Veteran states that in 1999, he was told 
that kidney disease had been present for 20 years, which 
still would have post-dated service by several years.  The 
medical evidence of record first shows a kidney abnormality 
(a cyst) in September 1995.  The Veteran himself feels that 
the condition was dormant in service, but that is the type of 
conclusion that requires medical expertise.  

Whether exposure to any gases in service caused the Veteran's 
kidney disease, first diagnosed many years later, is not a 
matter subject to lay observation; medical evidence is 
required to establish a link.  There is no competent evidence 
indicating that the Veteran's renal disease is related to any 
such exposure.  Renal disease is not a disease presumptively 
associated with mustard gas exposure.  See 38 C.F.R. § 3.316. 
There is no actual, competent evidence of a connection 
between the Veteran's kidney disease and claimed exposure to 
any hazardous gases during service.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  

In sum, the Board concludes that the evidence weighs against 
a finding that the Veteran's renal disease, first diagnosed 
many years after service, was related to any events which 
occurred in service, including claimed hazardous gas 
exposure.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Special Monthly Pension

In February 2007, the Veteran was granted basic non-service-
connected pension, effective in June 2006, based on his renal 
disease, and the fact that Social Security Administration 
(SSA) had found him disabled.  He requested an increased rate 
of pension based on a need for regular aid and attendance or 
by reason of housebound status.  Given the favorable result 
of the Board's decision, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In order to establish entitlement to special monthly pension 
(SMP) based on the need for regular aid and attendance, a 
Veteran must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person.  38 U.S.C.A. § 1502, 1521; 38 
C.F.R. § 3.351.  Determinations as to factual need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the Veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable, frequent need 
to adjust prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid, 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care and assistance on a regular basis 
to protect the Veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352.  

The Veteran's claim for SMP was received in May 2006, and in 
December 2006, he failed to report for a VA examination.  
Later that month, he called VA, stating that he had not 
received notice of the examination, because he had moved.  In 
January 2007, he submitted a written statement to the same 
effect, adding that he wished to have an examination 
scheduled.  Nevertheless, the RO denied the claim in February 
2007.  In his March 2007, he again reiterated that he had 
missed the examination because he had moved, and requested an 
examination.  The RO acknowledged this in a May 2007 letter, 
and stated that his claim would be decided earlier if he 
filed a new claim, instead of a notice of disagreement.  In 
May 2007, he stated that he wanted to continue his notice of 
disagreement, that he missed his last examination because he 
had moved, and was hospitalized, and that he was willing to 
report for an examination at any time.  However, no 
examination was subsequently scheduled.  Nevertheless, in a 
September 2007 statement of the case, the claim continued to 
be denied, largely on the basis that he had failed to report 
for the December 2006 VA examination.  Due to the Veteran's 
poor health and the fact that this delay was not his fault, 
the Board will decide the claim based on the evidence of 
record, rather than remand for the examination that should 
have been scheduled two years ago.

VA medical records show that the Veteran has been diagnosed 
with end-stage renal disease.  He has been undergoing 
dialysis since September 2005, three times a week, for five 
hours each time.  He has had problems trying to manage on his 
own.  In October 2005, it was noted that he had been acutely 
ill, and lost the fistula, which provided access during 
dialysis.  From March to April 2006, he resided in VA 
domiciliary.  It was noted that he had had his catheter 
replaced three times in the past few months.  The most recent 
incident, in March 2006, resulted in a hospitalization for 
nine days, due to an infection at his catheter site.  In 
April 2006, it was noted that his "current needs exceed this 
level of care and nursing supervision."  A nursing home 
referral was initiated, but it was ultimately decided that he 
would be discharged to live with his daughter, instead of 
independently, due to being "medically compromised."  The 
records pertaining to this matter show that the Veteran would 
have preferred to live independently, but was unable to due 
to his medical condition.  Subsequent records which are on 
file have not addressed his living situation.  

However, in a May 2008 statement, the Veteran said that he 
required a visiting nurse, as well as someone to come in and 
cook and clean for him.  According to a statement from his 
representative in September 2008, the Veteran was currently 
hospitalized and would be hospitalized for the foreseeable 
future, and that his health status was critical.  In view of 
these factors, including the inexplicable failure to 
reschedule the Veteran for an examination, the Board finds 
that the evidence of record is evenly balanced as to whether 
there is a factual need for regular assistance of another 
person.  Therefore, the Board concludes that the Veteran's 
end-stage renal disease and other disorders necessitate 
assistance from another person to help with his personal care 
functions and protect him from the hazards of his daily 
environment.  The criteria for special monthly pension based 
on a need for regular aid and attendance have been met.  The 
benefit-of-the-doubt rule has been considered in granting 
this benefit.  38 U.S.C.A. § 5107(b).

Since the Board has granted the greater benefit of special 
monthly pension based on a need for regular aid and 
attendance, entitlement to the alternative lesser housebound 
benefit is moot and will not be addressed.  See 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic renal disease is denied.

Special monthly pension based on the need for regular aid and 
attendance is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


